Mr. Justice Heydeneeldt
delivered the opinion of the Court.
Mr. Ch. J. Murray concurred.
The general rule as to measure of damages in an action for breach of contract, is correctly given by appellant’s counsel. It “is not the whole price agreed to be paid, but the actual loss sustained, which will consist of the value of the services rendered and the damage sustained by the refusal to allow performance of the rest of the contract.”
To this rule there are, however, some exceptions. Where, from the nature of the contract, as in this case, no possible mode is left of ascertaining the damage, we will have presented the anomalous case of a wrong without a remedy, *394unless we adopt the only measure of damages which remains, and that is, the price agreed to be paid. Without [394] ' this, justice would be * defeated, and parties encouraged to violate their contracts of similar character. The defendant not only breaks his contract, but also deprives the party of showing the amount of injury under the general rule. He cannot complain that a different rule is invoked, when it is the only one left to make him responsible for his want of good faith. This reasoning was adopted in a case precisely similar, by the Supreme Court of Alabama. ( See Hunt v. Test, 8 Ala. 713.)
Judgment affirmed.